Opinion by
Sullivan, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) papier-máché rabbits, roosters, ducks, and other figures similar-to those the subject of Strauss-Eckardt v. United States (T. D. 48272) at 25 percent under paragraph 1403; (2) paper rabbits with carts, roly poly, and figures at 35 percent under paragraph 1413, Abstract 33265 followed; and (3) wood rabbits and coops at 33)4 percent under paragraph 412, Abstract 26850 followed..